J-A17013-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

PATRICK JOSEPH MCLAINE

                            Appellant                No. 2600 EDA 2013


              Appeal from the Judgment of Sentence July 31, 2013
             In the Court of Common Pleas of Northampton County
              Criminal Division at No(s): CP-48-CR-0000830-2012


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OTT, J.

MEMORANDUM BY OTT, J.:                          FILED NOVEMBER 13, 2015

       Patrick Joseph McLaine appeals from the judgment of sentence

imposed on July 31, 2013, in the Court of Common Pleas of Northampton

County.     On January 11, 2013, a jury convicted McLaine and his co-

defendant, Robert J. Kearns,1 of theft by failure to make required disposition

of funds received.2         As will be discussed below, the court ultimately

____________________________________________


1
   Kearns has also filed an appeal at Docket No. 2480 EDA 2013, raising
substantially similar claims. The Commonwealth has filed cross-appeals with
respect to McLaine and Kearns at Docket Nos. 1685 EDA 2013 and 1682 EDA
2013, respectively. On April 2, 2015, the Commonwealth filed an application
for consolidation of all four companion cases. By per curiam order entered
on April 21, 2015, this Court denied the Commonwealth’s application for
consolidation, but directed that the appeals be listed consecutively.
2
    18 Pa.C.S. § 3927.
J-A17013-15


sentenced McLaine to a term of six to 12 months’ incarceration, 12 months’

probation,    a     fine   of   $2,500.00,     and     restitution   in   the    amount    of

$832,460.00.        On appeal, McLaine raises numerous issues, concerning the

legality of his sentence, the sufficiency of the evidence, the weight of the

evidence,     the     admissibility   of     certain     evidence,    and       prosecutorial

misconduct. After a thorough review of the submissions by the parties, the

certified record, and relevant law, we affirm the conviction, but are

constrained to vacate the sentence and remand for resentencing.

       The facts and procedural history are as follows.3 McLaine and Kearns

were the two principals of a company known as Municipal Energy Managers,

Inc. (“MEM”). On July 2, 2007, McLaine and Kearns entered into a written

contract with the Township of Bethlehem, a municipality in Northampton

County (“Bethlehem Township”). The contract provided MEM would act as

an agent for Bethlehem Township to facilitate the purchase of township

street lights from the public utility company, Pennsylvania Power and Light

(“PPL”).4 McLaine and Kearns drafted the contract and determined the total

cost to do all work necessary for Bethlehem Township to purchase the street

____________________________________________


3
   The trial court set forth a detailed and thorough factual and procedural
history in its Pa.R.A.P. 1925(a) opinion. See Trial Court Opinion, 6/2/2014,
at 1-31. We will refer back to the court’s recitation in our analysis.
4
   The purpose was to save the township money by accessing a lower utility
rate for municipal-owned streetlights.




                                             -2-
J-A17013-15


lights from PPL. A price of $1,001,230.00 was to be used to pay any and all

costs of the purchase including, but not limited to, paying PPL for the

transfer of the street lights.        The contract provided performance was to

occur within a period of 12 to 18 months, ending anywhere between July 2,

2008 and January 2, 2009, and was considered completed when ownership

of the street lights was transferred from PPL to the township. Additionally,

the contract stated the township would be receiving the lower utility rate by

January of 2009.        For its services, MEM was to receive a five percent

commission of $50,060.00.

       To begin performance, MEM requested Bethlehem Township pay them

$832,460.00. On July 3, 2007, McLaine and Kearns received a check in the

requested amount. On July 5, 2007, the check was deposited into a general

corporate bank account in the name of MEM, which McLaine and Kearns

jointly controlled.5

       In October 2007, McLaine and Kearns wrote checks from the MEM

general corporate account to themselves. Specifically, on October 1, 2007,

a check was made payable to Kearns for the amount of $366,600.00. That

same day, a check was issued to McLaine in the amount of $499,945.000, as

well as a second check to McLaine in the amount of $109,059.00. All three
____________________________________________


5
   With respect to the contract, there was no escrow requirement that
Bethlehem Township’s funds be held separately from the rest of MEM’s other
accounts. See N.T., 1/10/2013, at 162 (“The evidence reveals that the
Commonwealth admits there was no escrow requirement.”).



                                           -3-
J-A17013-15


checks were signed by both defendants.             At trial, McLaine and Kearns

testified these checks represented bonuses paid to themselves.

        On August 5, 2009, PPL sent a letter to Kearns, stating that it had

learned MEM was performing unauthorized work on its streetlights.               The

letter identified Bethlehem Township as one of the affected municipalities.

        Despite receiving the funds, MEM did not contact PPL to initiate the

transfer of street lights until August 10, 2009, eight months past the 18-

month completion deadline, by sending a letter announcing its intent to

purchase the streetlights.       On September 17, 2009, PPL sent a letter to

MEM, outlining the estimated costs of the total project, which was to be

$271,180.00, well below MEM’s estimate of $1,001,230.00. The letter also

requested MEM make a deposit to PPL in the amount of $22,525.00 in order

to initiate the process of the light transfer.      McLaine and Kearns did not

respond to PPL’s request or make the payment. On October 5, 2009, MEM

sent Bethlehem Township an invoice for $131,438.00. The township did not

pay it.

        In January of 2010, a grand jury investigation was conducted in

relation to this matter.       On January 26, 2012, the grand jury returned a

presentment, recommending the arrest of McLaine and Kearns on charges of

theft     by   failure   to   make   required   disposition   of   funds   received,

misapplication of entrusted property, and criminal conspiracy.




                                        -4-
J-A17013-15


      A criminal complaint was then filed on February 16, 2012. As noted

above, the two men were tried together.            The joint jury trial began on

January 7, 2013. On January 11, 2013, the jury found McLaine and Kearns

guilty of theft by failure to make required disposition of funds received, but

not guilty of the other two charges.

      On April 12, 2013, and April 19, 2013, McLaine and Kearns,

respectively, were both sentenced to a term of 16 of 60 months’

incarceration, 60 months of probation, and restitution in the amount of

$832,460.00.     The court graded the theft offense as a third-degree felony

pursuant to 18 Pa.C.S. § 3903 (grading of theft offenses) on the basis that

the value of the theft was in excess of $2,000.00.

      On April 24, 2013, McLaine and Kearns filed motions challenging the

trial court’s grading of the offense as a third-degree felony pursuant to

Apprendi v. New Jersey, 530 U.S. 466 (2000).                   They argued that the

verdict slip could not support a felony conviction because it did not require

the jury to determine the value of the property that gave rise to the

convictions, i.e., the commencement check issued by Bethlehem Township.

The trial court agreed and on May 31, 2013, granted the motion.

      On June 4, 2013, the court re-sentenced McLaine and Kearns with

regard to the theft offense, grading it as a third-degree misdemeanor, and

ordered them to serve a term of six to 12 months’ incarceration, 60 months’

probation,   a   fine   of   $2,500.00,    and   restitution    in   the   amount   of


                                          -5-
J-A17013-15


$832,460.00.      Subsequently, on June 13, 2013, McLaine and Kearns filed

post-sentence motions, including a motion for reconsideration of sentence.

On July 31, 2013, the trial court entered an order, modifying their sentences

to a consecutive period of probation of 12 months rather than 60 months.

The remainders of their sentences were not changed. This appeal followed.6

       McLaine raises the following issues on appeal:

          1. Whether the jury’s verdict was supported by sufficient
             evidence?

          2. Whether the jury’s verdict was against the weight of the
             evidence?

          3. Whether the trial court erred in permitting the introduction
             of [McLaine’s] alleged prior bad acts arising in other
             jurisdictions, where those acts were not convictions, were
             not substantially related to the case at hand, and did [not]
             fall under an exception to the prohibition against the
             admission of prior bad acts?

          4. Whether, where PPL records were relevant and necessary
             to the presentation of a defense in this case, the trial court
             erred in quashing [McLaine]’s pre-trial subpoena of such
             records?

          5. Whether, following the District Attorney’s inappropriate
             reference to [McLaine] as a “crook in a suit” and “Ponzi
             scheme operator,” in his closing argument, the trial court
             erred in failing to grant a mistrial?

          6. Whether, where the solicitor conducting the deposition was
             acting in concert with the prosecuting district attorney, the
____________________________________________


6
    On August 9, 2013, the trial court ordered McLaine to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
McLaine filed a concise statement on August 28, 2013. The trial court issued
an opinion pursuant to Pa.R.A.P. 1925(a) on June 2, 2014.



                                           -6-
J-A17013-15


              lower court failed to suppress statements made at
              [McLaine]’s deposition in the absence of Miranda[7]
              Warnings?

          7. Whether, where [McLaine] was convicted of Theft by
             Failure to Make Required Disposition of Funds, a
             misdemeanor of the third degree, the maximum penalty
             for which is one year of incarceration, the trial court
             illegally sentenced [McLaine] to six to twelve months of
             incarceration plus one year of consecutive probation?

McLaine’s Brief at 9.8

       In his first issue, McLaine complains there was insufficient evidence to

support his theft conviction.

       Our standard of review for such challenges is well-settled:

          [W]hether[,] viewing all the evidence admitted at trial in
          the light most favorable to the [Commonwealth as the]
          verdict winner, there is sufficient evidence to enable the
          fact-finder to find every element of the crime beyond a
          reasonable doubt. In applying [the above] test, we may
          not weigh the evidence and substitute our judgment for
          the fact-finder. In addition, we note that the facts and
          circumstances established by the Commonwealth need not
          preclude every possibility of innocence. Any doubts
          regarding a defendant’s guilt may be resolved by the fact-
          finder unless the evidence is so weak and inconclusive that
          as a matter of law no probability of fact may be drawn
          from the combined circumstances. The Commonwealth
          may sustain its burden of proving every element of the
          crime beyond a reasonable doubt by means of wholly
          circumstantial evidence.

       Commonwealth v. Troy, 2003 PA Super 340, 832 A.2d 1089,
       1092 (Pa.Super.2003) (citations omitted).
____________________________________________


7
    See Miranda v. Arizona, 384 U.S. 436 (1966).
8
    We have reorganized and renumbered the issues for our analysis.



                                           -7-
J-A17013-15



Commonwealth v. Gonzalez, 109 A.3d 711 (Pa. Super. 2015), appeal

denied, __ A.3d __ [270 MAL 2015] (Pa. Sept. 29, 2015).

      Theft by failure to make required disposition of funds received is

defined as follows:

             A person who obtains property upon agreement, or subject
      to a known legal obligation, to make specified payments or other
      disposition, whether from such property or its proceeds or from
      his own property to be reserved in equivalent amount, is guilty
      of theft if he intentionally deals with the property obtained as his
      own and fails to make the required payment or disposition. The
      foregoing applies notwithstanding that it may be impossible to
      identify particular property as belonging to the victim at the time
      of the failure of the actor to make the required payment or
      disposition.

18 Pa.C.S. § 3927.

      The crime has four elements:

      1. The obtaining of property of another;

      2. Subject to an agreement or known legal obligation upon the
      recipient to make specified payments or other disposition
      thereof;

      3. Intentional dealing with the property obtained as the
      defendant’s own; and

      4. Failure of the defendant to make the required disposition of
      the property.

Commonwealth v. Crafton, 367 A.2d 1092, 1094-1095 (Pa. Super. 1976).

      Here, McLaine states three of the four elements were not met. With

respect to the first element, he argues the Commonwealth did not

demonstrate he “obtained the property of another” because, where, as here,


                                     -8-
J-A17013-15


a party partially performs under a contract, and advance money is paid

pursuant to that contract, that advanced money cannot be considered the

property of another. McLaine’s Brief at 22. Relying on Commonwealth v.

Austin, 393 A.2d 36 (Pa. 1976), McLaine alleges MEM and Bethlehem

Township entered into a binding contract, Bethlehem Township made an

advance payment pursuant to the contract, MEM partially performed under

the contract, and therefore, McLaine did not obtain the money as property of

another. McLaine’s Brief at 22-23. In support of his argument, he notes the

contract called for “make ready work” to be completed on the streetlights

prior to completion, and that MEM actually did perform such work was

evidenced by a $50,000 invoice it received from a subcontractor regarding

the project. Id. at 24. Furthermore, McLaine claims MEM’s actions indicated

both an intent to comply with the contract from its inception and partial

performance of the contractual obligation.   Id. at 25.     As such, McLaine

contends the Commonwealth failed to prove specific intent. Id. Moreover,

he states the intention of the owner becomes the primary focus to determine

if possession has passed, and here, no facts indicated that Bethlehem

Township ever expected a return of the money paid to MEM.         Id. at 27.

Rather, McLaine asserts the township merely sought the contractual duties

be performed. Id. He states MEM intends to make good on the contract,

but was impeded by the actions of a third party, PPL. Id.




                                   -9-
J-A17013-15


      With    respect   to   the   second     element,   McLaine   argues   the

Commonwealth did not establish the conduct at issue was “subject to an

agreement or known legal obligation upon the recipient to make specific

payments or other disposition thereof.” Id. at 30. He states that while a

deposit was tendered to MEM, Bethlehem Township “oversimplifies” the

terms of the contract, and although some of the money was to be used to

purchase the streetlights, other money was to be used for other services

provided by MEM and were provided pursuant to the terms of the

agreement, including the make ready work and maintenance of streetlights.

Id. at 30-31.    He alleges the agreement is silent with respect to MEM’s

obligations regarding the funds after they had been tendered by the

municipality. Id. at 31. With respect to the failure to actually acquire the

lights, McLaine argues that no conversion took place as a result of PPL’s

actions.   Id. at 32.   Lastly, he states that although he was a member of

MEM, he had virtually no involvement in the Bethlehem Township project.

      As to the third element, McLaine asserts the Commonwealth did not

establish McLaine “intentionally dealt with the property obtained as his own.”

Id.   He states the Commonwealth presented no evidence that he had the

intent to handle the funds tendered to MEM by Bethlehem Township as his

own property and, assuming arguendo it was true, the funds became MEM’s

property at the time they were passed from the municipality to MEM. Id.

He also avers that, as to the dealing with money improperly, the


                                     - 10 -
J-A17013-15


Commonwealth only demonstrated MEM paid PPL the township’s money to

cover its debts.   Id. at 33.   McLaine proclaims he did not personally deal

with that money or act as though it was his own. Id.

      The trial court initially addressed the sufficiency of the evidence claim

when it determined prior to trial that the Commonwealth presented a prima

facie case of theft, opining:

            At the outset, we note that there is significant overlap in
      the case law in the application of these elements. In our view,
      the relevant inquiry is whether the totality of the evidence
      supports a prima facie finding of criminal intent to defraud. See,
      e.g., Commonwealth v. Lagana, 662 A.2d 1127 (Pa. Super. Ct.
      1995). Accordingly, we will analyze the first two elements in
      depth and then apply our conclusions in a summary fashion to
      the third and fourth elements.

            We begin with the Defendants’ contention that their receipt
      of the commencement check does not constitute “obtaining of
      property of another” pursuant to the Superior Court of
      Pennsylvania’s holding in Commonwealth v. Austin, 393 A.2d 36
      (Pa. Super. Ct. 1978). In Austin, the Superior Court overturned
      a non-jury conviction for Theft in a case where the appellant-
      contractor had accepted advance money on a construction
      contract but rendered only partial performance thereunder. See
      id. After a careful review of the record, the Superior Court
      concluded that there was insufficient proof of criminal intent to
      affirm the conviction. Id. at 41.

            With respect to the first element, the court held that the
      appellant’s acceptance of advance money did not constitute
      “obtaining of property of another.” Id. at 38. It based this
      conclusion on the following passage from Commonwealth v.
      Bartello, 301 A.2d 885 (Pa. Super. Ct. 1973), wherein the
      Superior Court reversed a conviction for fraudulent conversion:

         … ‘in a single contract providing for certain services at
         certain prices that where there is a transfer of money,
         within the contract price, even in advance of the due date,
         that title as well as possession passes and only a

                                    - 11 -
J-A17013-15


        contractual obligation remains.’      Id. at 38 (quoting
        Bartello, 301 A.2d at 887).

            Based upon this authority, the Defendants contend that
     title and possession to the Township’s funds passed to them
     upon receipt. They conclude that they are immune from criminal
     prosecution because a person cannot fraudulently convert his
     own property. We disagree, because we do not read Austin (and
     the related case law) as establishing such a hard and fast rule.

           To the contrary, in Austin, the Superior Court reviewed a
     number of factors before concluding that the appellant was not
     subject to criminal liability, including:   (a) his purchase of
     materials for the project and continued performance for about
     two months; (b) his willing provision of an accounting; (c) the
     arguable necessity of his expenditures; (d) his consultation with
     a lawyer before discontinuing the project; (e) his realization that
     the project was a losing proposition; and ([f]) the absence of
     express restrictions on the use of the advance monies. 393 A.2d
     at 38-41.

           Likewise, in Commonwealth v. Lagana, 662 A.2d 1127 (Pa.
     Super. Ct. 1995), the Superior Court evaluated all of the
     evidence before concluding that the Commonwealth established
     its prima facie case. The proof of criminal intent in Lagana
     consisted of: (1) the defendant’s receipt of municipal funds
     subject to a known obligation to purchase an insurance policy;
     (2) his failure to purchase the policy; (3) his commingling of the
     municipal funds; (4) his use of some or all of the commingled
     funds to finance his own business; (5) his possible
     misrepresentations to various municipal employees; and (6) his
     retention of the township’s money until ordered to return it. 662
     A.2d at 1129-1130.

           Applying this standard, we conclude that the totality of the
     circumstances in this case establishes a prima facie showing of
     criminal intent.   For one thing, the Defendants inexplicably
     delayed their initiation of formal contact with PPL until eight
     months after the project’s outermost deadline. By that time,
     nearly two years had passed since they wrote personal checks to
     themselves for almost one million dollars from MEM’s corporate
     account. During this interval, the Defendants provided little
     feedback to the Township’s executives concerning their use of
     the commencement check.

                                   - 12 -
J-A17013-15



             In addition, the disparity between MEM’s and PPL’s project
     estimates suggest that the Defendants, who had significant
     experience in the field, deliberately overestimated the project to
     pad their compensation and ensure that MEM’s corporate
     account was flush.         Further proof of their criminal intent
     includes: (a) the Defendants’ failure to pay any portion of PPL’s
     initiation fee; (b) their unsatisfactory response to the Township
     Solicitor’s request for an accounting and certification; and (c)
     their inability to recall any justification for the personal checks
     during their depositions.

           Finally, even if some portion of the commencement check
     did pass to the Defendants under Austin, we conclude that it
     would be limited to MEM’s compensation under the Agreement
     plus reasonable costs, a figure considerably less than $832,460.

           We turn now to the second element, the requirement that
     the Defendants received the commencement check “subject to
     an agreement of known legal obligation upon the recipient to
     make specified payments or other disposition thereof.” Here,
     the Defendants argue that the Commonwealth has misconstrued
     the Agreement as a cost plus contract instead of a lump sum
     contract. In addition, the Defendants argue that the Agreement
     did not prohibit the commingling of funds or require that they
     place the commencement check into escrow.1
        1
           For the purposes of this motion, we accept as true the
        Defendants’ assertion that the commencement check did
        not include a written notation restricting its use once
        disbursed to MEM.

           Our research indicates that, in a lump sum contract, the
     contractor is entitled to keep the difference (if any) as profit
     when he completes a project under the fixed total cost. In
     contrast, in a cost-plus contract, the fee is set in advance and
     the contractor is reimbursed for the actual cost of the work.
     Presumably, the Defendants would enjoy unrestricted use of the
     commencement check in a lump sum contract.

           It is apparent to the Court, however, that the Agreement
     includes at least one indicator of a cost-plus contract – a fixed
     compensation provision based upon a percentage of the cost of
     the work. Our research suggests that a cost-plus construction

                                   - 13 -
J-A17013-15


     contract does not provide unfettered discretion over the use of
     advance money. Given this uncertainty, we conclude that it
     would be improper to make a potentially dispositive
     determination as to whether the Agreement is a lump sum or
     cost-plus contract.

            Moreover, as noted above, we view the gap between the
     cost estimates as rebuttable proof of the Defendants’ criminal
     intent.    In this regard, we observe that the Defendants’
     compensation under the Agreement was directly tied to their
     inflated cost estimate.

           Next, we address the Defendants’ assertion that they were
     not prohibited by law or contract from depositing the
     commencement check into MEM’s corporate account. We agree
     with this assertion, in principle. See Commonwealth v. Crafton,
     367 A.2d 1092 (Pa. Super. Ct. 1976) (an agent may commingle
     funds without penalty; criminal liability does not attach until the
     requirement payments are not made).           However, case law
     establishes that the commingling of funds does give rise to
     criminal charges when the actor has exhausted the money on
     unrelated expenses and consequently cannot meet his payment
     obligation.

           For example, in Commonwealth v. Fritz, 470 A.2d 1364
     (Pa. Super. Ct. 1983), the Superior Court held that the
     appellants’ deliberate practice of commingling ticket sales in the
     terminal’s operating account and then using the funds to pay its
     operating expenses established that the appellants dealt with the
     receipts as if they were their own. 470 A.2d at 1376-1368. This
     evidence, in conjunction with proof of their inability to repay the
     ticket proceeds upon request, was enough to uphold their
     convictions. Id. at 1368-1369.

            Here, the evidence establishes that the Defendants used
     the commingled funds to pay themselves bonuses far in excess
     of their compensation under the Agreement. The Defendants
     cannot plausibly argue that these expenditures were necessary
     for MEM’s continued operation or the project’s completion.
     Moreover, the payments depleted MEM’s corporate account to a
     level below even PPL’s minimal cost estimate.

           We acknowledge that, without more, such evidence would
     be insufficient to charge the Defendants with Theft – criminal

                                   - 14 -
J-A17013-15


     liability does not attach until the required payments are not
     made. However, we disagree with the Defendants’ assertion
     that all preconditions to transfer had to be in place for criminal
     liability to attach. Instead, we hold that MEM became subject to
     criminal prosecution when it failed to provide a satisfactory
     response to the Township’s February 2010 request for
     certification that it had enough money to complete the project.
     Fritz, 470 A.2d at 1366 (citing Crafton, 367 A.2d at 1094-1095).

           We turn now to the third element, the requirement that
     the Defendants intentionally dealt with the Township’s property
     as their own. As noted above, in Commonwealth v. Fritz, the
     Superior Court held that the terminal owners’ use of commingled
     proceeds to pay operating expenses and companies other than
     those to whom the proceeds should have gone established that
     they had dealt with the property of another as their own. 470
     A.2d at 1366-1367.

           Pursuant to Fritz, we find the evidence that the Defendants
     commingled the Township’s money and then used it to pay
     themselves bonuses establishes that they intentionally dealt with
     the Township’s property as their own.

            With respect to the fourth and final element, we hold that
     the Defendants’ failure to dispose of the Township’s funds as
     required is established by:            (1) their deposit of the
     commencement check into MEM’s corporate account; (2) their
     use of this account to pay themselves bonuses; (3) their failure
     to initiate timely contact with PPL; (4) their minimal feedback to
     the Township’s executives; (5) their failure to pay PPL’s initiation
     fee; (6) their inability to certify that MEM had sufficient funds to
     complete the transfer; and (7) their failure to complete the
     transfer.

Order, 10/15/2012, at 6-12 (some footnotes omitted). Further, in its Rule

1925(a) opinion, the court opined:

     Our subsequent review of the [Pennsylvania] Supreme Court’s
     decision [in] Commonwealth v. Turrell[, 584 A.2d 882 (Pa.




                                     - 15 -
J-A17013-15


       1990)9] further bolsters our conclusion.      We submit that
       McLaine’s position with respect to the purported escrow
       requirement for Theft is unsupported by Pennsylvania law.

                                               …

       [McLaine] asserts that the evidence establishes that Kearns was
       the only guilty party; that MEM made a partial disposition of the
       funds; and that he was “merely a shareholder” in MEM.

              With respect to the evidence of McLaine’s guilt, we note
       that it is undisputed that both Defendants signed the October 1,
       2007 checks. McLaine received a disproportionate share of this
       disbursement, including one check for approximately $500,000.
       He also participated in the MEM business meeting where the
____________________________________________


9
   In Turrell, the defendant, an attorney, was charged with three counts of
theft by failure to make required disposition of funds received. The charges
stemmed from the defendant’s use of escrow account funds for his own use
and using other client’s escrow funds to make disbursements. The trial
court dismissed the charges, and a panel of this Court affirmed its decision.
The Commonwealth appealed, and the Pennsylvania Supreme Court
reversed in part, remanding as to two of the charges, but affirming as to the
third charge. With respect to that third charge, the Supreme Court found
there was a breach of the defendant’s professional responsibilities, but no
violation of the criminal statute. Specifically, the Court held:

       [The] commingling of funds, although ethically reprehensible,
       does not in and of itself constitute a criminal violation of §
       3927(a) of the Crimes Code. Instead, a criminal violation occurs
       when an attorney evinces an intent not to make the required
       payment or disposition. Until such time as payment is due, an
       attorney cannot be considered in violation of § 3927(a),
       although he very well may have violated the Rules of
       Professional Conduct. However, assuming all the other elements
       have been satisfied, once payment is required and an attorney
       fails to make such payment, then a violation of § 3927(a) has
       occurred.

Turrell, 584 A.2d at 886. The Court determined that with respect to the
facts of the third charge, there was no present obligation to disburse the
funds held.



                                          - 16 -
J-A17013-15


       checks were discussed and ratified. Unlike Kearn[s], McLaine did
       not leave MEM until September or October of 2011.

             With respect to partial performance, we acknowledge that
       MEM did present some evidence to this effect, for example, the
       $50,000 payment to Precision Electric. However, there is no
       evidence that MEM used Bethlehem Township’s funds during this
       transaction. The jury could have concluded that MEM was simply
       “robbing from Peter to pay Paul.”

              With respect to McLaine’s assertion that he was only a
       “shareholder” in MEM, we note that the company just had two
       shareholders at the time. McLaine also received nearly $1
       million in compensation from MEM in 2007. In addition, he was
       an active participant in MEM’s business meetings and held the
       titles of Secretary and Treasurer.

Trial Court Opinion, 6/2/2014, at 35-37 (footnotes omitted). Our review of

record reveals the exact same evidence was presented at trial and was

sufficient for the jury to find beyond a reasonable doubt that McLaine

committed the crime of theft.           As such, we agree with the trial court’s

thorough analysis. Accordingly, we affirm on this basis. Therefore, McLaine’s

first argument fails.

       Next, McLaine argues the verdict was against the weight of the

evidence.10 See McLaine’s Brief at 35. He concisely states:

              The argument that the verdict was against the weight of
       the evidence closely follows that presented above in the
       sufficiency argument. Therefore, [McLaine] refers the Court to
       that analysis.   Even if the Court were to find [] sufficient
       evidence, the verdict was against the weight of the evidence for
       reasons discussed above, specifically the uncontroverted
____________________________________________


10
   McLaine properly preserved his challenge to the weight of the evidence by
raising it in a post-sentence motion. See Pa.R.Crim.P. 607(A).



                                          - 17 -
J-A17013-15


      evidence of partial performance, the fact that Kearns, rather
      than [McLaine] was a party to all relevant transactions, and the
      fact that the specific funds of the Municipality cannot be traced
      to [McLaine]’s specific possession. Therefore, this Court should
      remand the case for a new trial.

Id. at 35.

      Appellate review of a weight of the evidence claim is well-established:

      A weight of the evidence claim concedes that the evidence is
      sufficient to sustain the verdict, but seeks a new trial on the
      ground that the evidence was so one-sided or so weighted in
      favor of acquittal that a guilty verdict shocks one’s sense of
      justice. Commonwealth v. Widmer, 560 Pa. 308, 318–20,
      744 A.2d 745, 751–52 (2000); Commonwealth v. Champney,
      574 Pa. 435, 443–44, 832 A.2d 403, 408–09 (2003). On review,
      an appellate court does not substitute its judgment for the finder
      of fact and consider the underlying question of whether the
      verdict is against the weight of the evidence, but, rather,
      determines only whether the trial court abused its discretion in
      making its determination. Widmer, 560 Pa. at 321–22, 744
      A.2d at 753; Champney, 574 Pa. at 444, 832 A.2d at 408.

Commonwealth v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013), cert. denied,

134 S.Ct. 1792 (U.S. 2014).

      Although the court noted McLaine did raise the weight issue in his

concise statement, it did not address the weight in its analysis of McLaine’s

arguments but did address the issue with regard to Kearns, stating: “After a

thorough review of the record, we are convinced that the question of

criminal liability was for the jury. We only substitute our judgment for that

of the jury in the most egregious cases.           This case falls below that

standard.” Trial Court Opinion, 6/2/2014, at 40.




                                    - 18 -
J-A17013-15


      We agree with the court’s rationale. Pursuant to the standard, and in

conformity with our sufficiency analysis, the evidence in the present matter

was not ”so one-sided or so weighted in favor of acquittal that a guilty

verdict shocks one’s sense of justice.”      Lyons, 79 A.3d at 1067.   As our

Supreme Court has made clear, we may not reweigh the evidence and

substitute our judgment for the trial court’s decision.   See Lyons, supra.

Therefore, McLaine’s weight claim fails.

      With respect to McLaine’s third argument, he asserts the trial court

erred in admitting evidence of MEM’s business dealings in other townships as

prior bad acts because (1) those acts were not convictions, (2) they were

not substantially related to the case at hand, and (3) they did not fall under

an exception to the prohibition against the admission of prior bad acts.

McLaine’s Brief at 36. McLaine notes evidence of uncharged crimes and prior

bad acts is not admissible at trial to demonstrate a defendant’s propensity to

commit the crime charged unless an exception to the rule applies. Id. He

states the Commonwealth sought admission of the evidence, claiming the

acts constitute an exception to the rule because they fall under a common

scheme, plan, or design. Id. McLaine argues the exception does not apply

to the facts of his case where: (1) there was no unity of location since the

acts took place in different municipalities; (2) there was no unity of time

because there were years separating all of the actions at issue; and (3)

there was no modus operandi because each case involved different contracts


                                    - 19 -
J-A17013-15


and different breaches following the formation of the contracts. Id. at 40.

Moreover, he contends the Commonwealth stretches “the common plan,

scheme, or design exception to its logical limits in an attempt to prove action

in conformity with prior bad acts and to prove that [he] is a person of

unsavory character.”    Id.   Lastly, McLaine complains that the probative

value of the evidence did not outweigh the prejudice as the introduction of

this testimony “wrongfully blackened” his character in the mind of the jury.

Id. at 42.

      With respect to an admissibility of evidence claim, our standard of

review is as follows:

      Admission of evidence is within the sound discretion of the trial
      court and will be reversed only upon a showing that the trial
      court clearly abused its discretion. Admissibility depends on
      relevance and probative value. Evidence is relevant if it logically
      tends to establish a material fact in the case, tends to make a
      fact at issue more or less probable or supports a reasonable
      inference or presumption regarding a material fact.

      Judicial discretion requires action in conformity with law, upon
      facts and circumstances judicially before the court, after hearing
      and due consideration. An abuse of discretion is not merely an
      error of judgment, but if in reaching a conclusion the law is
      overridden or misapplied or the judgment exercised is manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill
      will, as shown by the evidence or the record, discretion is
      abused.

Commonwealth v. Borovichka, 18 A.3d 1242, 1253 (Pa. Super. 2011)

(citation omitted).

      The admission of evidence of prior bad acts or crimes is governed by

Pennsylvania Rule of Evidence 404(b), which provides, in relevant part:


                                    - 20 -
J-A17013-15


      (b) Crimes, Wrongs or Other Acts.

      (1) Prohibited Uses. Evidence of a crime, wrong, or other act is
      not admissible to prove a person's character in order to show
      that on a particular occasion the person acted in accordance with
      the character.

      (2) Permitted Uses. This evidence may be admissible for another
      purpose, such as proving motive, opportunity, intent,
      preparation, plan, knowledge, identity, absence of mistake, or
      lack of accident. In a criminal case this evidence is admissible
      only if the probative value of the evidence outweighs its potential
      for unfair prejudice.

Pa.R.E. 404(b)(1-2). “Evidence is relevant if it logically tends to establish a

material fact in the case, tends to make a fact at issue more or less

probable, or supports a reasonable inference or presumption regarding the

existence of a material fact.” Commonwealth v. Minerd, 753 A.2d 225,

230 (Pa. 2000) (citations omitted).    Evidence is prejudicial only when it is

“so prejudicial that it may inflame the jury to make a decision based upon

something other     than the legal propositions relevant to the case.”

Commonwealth v. Colon, 846 A.2d 747, 753 (Pa. Super. 2004), (citation

omitted), appeal denied, 870 A.2d 320 (Pa. 2005).

      The court summarized the trial testimony at issue as follows:

                             8. Michael Corriere

           Attorney Michael Corriere has been the solicitor for the
      Borough of Walnutport since 2002.

           On July 30, 2009, Walnutport entered into a contract with
      MEM. The estimated cost was $192,000, with MEM to receive a
      5% commission.      Walnutport paid a commencement fee of
      $107,620.    Corriere understood that the project would be
      complete by 2010, but that did not occur.

                                    - 21 -
J-A17013-15



             Nothing happened until October 2011.         At that time,
       Borough Council authorized a second payment to MEM. Kearns
       assured Corriere that the deal was close to a conclusion and that
       the Borough would receive a rebate.

             Nothing happened after the second payment. In January
       of 2012, Borough Council asked Corriere to contact Kearns for a
       status report. Kearns did not respond.

             Corriere then contacted PPL and spoke with [Damon]
       Obie[, senior counsel for PPL]. Borough Council authorized him
       to determine whether it could complete the conversion without
       MEM. PPL provided a “ballpark estimate” of $53,000. To date,
       Walnutport does not own its streetlights.

            MEM did not refund the commencement payments. It did
       reimburse Walnutport $7,500.

             On cross-examination, Corriere conceded that he
       contacted PPL after learning that [the Commonwealth] had filed
       criminal charges against MEM. He acknowledged receipt of the
       July 13, 2010 memo.[11] Corriere never dealt with McLaine.

                                  8. Steven Seacrest

             Steven Seacrest has been the Richland Township Manager
       for 12 years. He oversees its day-to-day operations. On March
       12, 2009, Richland Township entered into a contract with MEM.
       MEM provided a cost estimate of $281,000 and received a 5%
       commission.

            Richland Township made commencement payments of
       $165,000. It borrowed money for the project, which was never
       completed.


____________________________________________


11
    The July 13, 2010, memo was a document MEM provided to several
municipalities, informing them that MEM had encountered problems with PPL
and PPL’s refusal to treat the new municipalities the way they treated the 11
successful prior transactions. See N.T., 1/9/2013, 98-99.



                                          - 22 -
J-A17013-15


          PPL informed Richland Township that MEM had not
     contacted PPL on its behalf. Richland Township had several
     meetings with Kearns, who invariably stated that MEM was
     having problems with PPL but moving the project forward.

          To date, Richland Township does not own its streetlights.
     MEM did not refund the commencement fee.

           On cross-examination, Seacrest conceded that MEM set up
     an online system for reporting lighting outages and trained
     Richland Township staff in its use. In addition, PPL did not offer
     to reduce Richland Township’s tariff to the municipal-owned rate.

                            9. Sandra Gyecsek

           Sandra Gyecsek is the Secretary and Treasurer for the
     Borough of Coplay. She handles its day-to-day operations,
     including accounts payable, accounts receivable, and payroll.
     Gyecsek has been with the Borough for 15 years.

           In 2009, Coplay entered into an agreement with MEM. The
     total estimated cost was $291,700.        MEM received a 5%
     commission of $14,585.

         In June of 2009, Coplay paid MEM $160,182. It borrowed
     money for the project. Afterward, nothing happened.

            In July of 2010, PPL informed Gyecsek that it had no
     record of MEM representing Coplay. Coplay then contacted PPL
     to determine if it could complete the project without MEM. In
     April of 2012, PPL provided a “ballpark estimate” of $83,120.

            MEM did not transfer any money to PPL on Coplay’s behalf
     or return the commencement fee. To date, Coplay does not own
     its streetlights. Gyecsek mainly dealt with Kearns and never met
     McLaine.

           On cross-examination, Gyecsek acknowledged that
     Coplay’s solicitor, Broughal & DeVito, had reviewed the contract
     before the Borough signed it. She conceded that she could not
     gauge the accuracy of PPL’s “ballpark estimate.”




                                   - 23 -
J-A17013-15


            Gyecsek confirmed that the Borough received the July 13,
       2010 memo. PPL did not inform Coplay that it could only
       process one application at a time.

Trial Court Opinion, 6/2/2014, at 18-20.12

       On January 7, 2013, the court entered an order, permitting admission

of the proposed testimony, explaining that the Commonwealth’s use of the

Defendants’     dealings    with    Coplay     Borough,   Richland   Township,   and

Walnutport Borough was admissible to prove the Defendants’ common

scheme or plan.         See Order, 1/7/2013, at 3.          The court’s order also

permitted the Defendants to raise specific objections to the Commonwealth’s

Rule 404(b) evidence at trial. Subsequently, in its Rule 1925(a) opinion, the

court also stated: “We further submit the [Rule] 404(b) evidence introduced

at trial was proper because it tended to establish the Defendants’ modus

operandi of commingling funds, failing to deliver promised services, making

repeated empty assurances, withdrawing from communication, and refusing

to pay refunds.” Trial Court Opinion, 6/2/2014, at 37.

       In considering whether evidence is admissible under the common plan

exception, we are guided by the following:

          When ruling upon the admissibility of evidence under the
          common plan exception, the trial court must first examine
          the details and surrounding circumstances of each criminal
          incident to assure that the evidence reveals criminal
          conduct which is distinctive and so nearly identical as to
____________________________________________


12
    This evidence and issue was also discussed extensively prior to trial at
the January 4, 2013, pre-trial hearing. See N.T., 1/4/2013, at 80-94.



                                          - 24 -
J-A17013-15


       become the signature of the same perpetrator. Relevant
       to such a finding will be the habits or patterns of action or
       conduct undertaken by the perpetrator to commit crime,
       as well as the time, place, and types of victims typically
       chosen by the perpetrator.              Given this initial
       determination, the court is bound to engage in a careful
       balancing test to assure that the common plan evidence is
       not too remote in time to be probative. If the evidence
       reveals that the details of each criminal incident are nearly
       identical, the fact that the incidents are separated by a
       lapse of time will not likely prevent the offer of the
       evidence unless the time lapse is excessive. Finally, the
       trial court must assure that the probative value of the
       evidence is not outweighed by its potential prejudicial
       impact upon the trier of fact. To do so, the court must
       balance the potential prejudicial impact of the evidence
       with such factors as the degree of similarity established
       between the incidents of criminal conduct, the
       Commonwealth’s need to present evidence under the
       common plan exception, and the ability of the trial court to
       caution the jury concerning the proper use of such
       evidence by them in their deliberations.

     Commonwealth v. G.D.M., Sr., 2007 PA Super 169, 926 A.2d
     984, 987 (Pa. Super. 2007), appeal denied, 596 Pa. 715, 944
     A.2d 756 (2008) (quoting Commonwealth v. Smith, 431 Pa.
     Super. 91, 635 A.2d 1086, 1089 (Pa. Super. 1993)).

     Although “remoteness in time is a factor to be considered in
     determining the probative value of other crimes evidence under
     the theory of common scheme, plan or design, the importance of
     the time period is inversely proportional to the similarity of the
     crimes in question.”    Commonwealth v. Aikens, 2010 PA
     Super 29, 990 A.2d 1181, 1185 (Pa. Super. 2010), appeal
     denied, 607 Pa. 694, 4 A.3d 157 (2010) (holding evidence of
     defendant’s prior sexual assault was admissible under common
     scheme exception despite nearly ten-year gap between periods
     of abuse, where victims were of similar age and both were
     daughters of defendant; defendant initiated contact with each
     victim during overnight visit in his apartment; defendant began
     sexual abuse by showing victims pornographic movies; and
     assaults occurred in bed at night).

Commonwealth v. Tyson, 119 A.3d 353, 358-359 (Pa. Super. 2015).

                                   - 25 -
J-A17013-15


      Initially, we note defense counsel did not raise specific objections at

trial to the admissibility of this evidence.     Second, contrary to McLaine’s

suggestion that there were distinct differences in the prior bad acts with

regard to this case, the record reveals the following factual similarities

between the present case and the defendants’ prior acts: (1) McLaine and

Kearns entered into written contracts with municipalities for the transfer of

streets lights from PPL to the municipalities; (2) the contracts contained

substantially similar language, including MEM’s performance in obtaining

ownership of the street lights; (3) the contracts required the municipalities

to make payments upfront to McLaine and Kearns for performance and the

defendants would receive a 5% commission fee; (4) McLaine and Kearns

either delayed or never contacted PPL to begin the streetlight process; (5)

McLaine’s and Kearns’s proposed costs of transferring the lights to the

municipalities substantially exceeded the actual amounts estimated by PPL;

and (6) McLaine and Kearns failed to perform their obligation under the

contracts. Therefore, despite McLaine’s argument, we conclude that the trial

court did not abuse its discretion in determining that the evidence of the

prior bad acts satisfied the requirements of the common scheme, plan, or

design exception, and the probative value of the evidence outweighed any

prejudicial effect. Accordingly, this issue fails.

      Next, McLaine asserts the trial court erred in quashing his subpoena

for PPL records because they were relevant and necessary to the


                                      - 26 -
J-A17013-15


presentation of a defense in his case. See McLaine’s Brief at 44. By way of

background, shortly before trial, on December 28, 2012, McLaine served a

subpoena on PPL requesting records of its dealings with MEM, and the

municipalities that were involved with MEM and PPL, regarding streetlight

transactions. See N.T., 1/4/2013, at 104. Argument was heard regarding

the subpoena on January 4, 2013. Counsel for PPL presented a motion to

quash   the   subpoena,   asserting     the    request   “to   produce    involves

approximately twenty-eight municipalities spanning from the years 2002 up

until 2009” was “overly burdensome.” Id. at 105. The court granted PPL’s

motion to quash the subpoena on January 7, 2013. See Order, 1/7/2013.

     McLaine now argues:      (1) this information was not available from

another source; (2) PPL was the only other party to the transaction, other

than MEM and the municipalities, and they had files that the other parties

did not; and (3) the files were relevant and necessary to the defense

because the entire defense focused on the actions taken by PPL, which

frustrated the purposes of the contract and rendered MEM unable to

perform. Id. at 44-45.

     Generally, “the standard of review regarding a motion to quash a

subpoena is whether the trial court abused its discretion.”              Leber v.

Stretton, 928 A.2d 262, 266 (Pa. Super. 2007), appeal denied, 945 A.2d




                                      - 27 -
J-A17013-15


172 (Pa. 2008).13 In its Rule 1925(a) opinion, the court concisely noted it

did not abuse its discretion in sustaining this motion because “PPL could not

possibly produce this information on the eve of trial.” Trial Court Opinion,

6/2/2014, at 37.

       We agree with the trial court’s finding. McLaine waited until ten days

before trial to serve the subpoena and requested seven years of records for

numerous municipalities.        Moreover, as counsel for PPL suggests, some of

the information requested was not relevant to the criminal matter at hand,

there were many departments involved in the streetlight system that would

have needed to be notified, and there was concern over attorney/client

privilege. See N.T., 1/4/2013, at 106, 113. Likewise, PPL counsel points

out McLaine received substantial discovery from the Commonwealth prior to

trial that assisted in the presentation of his defense.          Id. at 114.

Accordingly, we agree the trial court did not abuse its discretion in granting

the belated motion and McLaine’s claim is without merit.

       In McLaine’s fourth argument, he alleges the court erred in failing to

grant a mistrial during the Commonwealth’s closing argument when the

district attorney made         malicious and improper    statements regarding

McLaine. See McLaine’s Brief at 45. McLaine states these comments were
____________________________________________


13
    See also Commonwealth v. Niemetz, 422 A.2d 1369, 1373 (Pa.
Super. 1980) (“The decision to grant or deny a motion to quash is within the
sound discretion of the trial judge and will be reversed on appeal only where
there has been a clear abuse of discretion.”).



                                          - 28 -
J-A17013-15


inappropriate and served no purpose other than to inflame the jury against

him. McLaine’s Brief at 46.

     McLaine points to the following statements:

     1. In referring to the defendants’ actions, “It’s li[ke] a Ponzi
        Scheme.”

     2. “This statute which is passed by our legislature is to protect
        people who entrust money to other people for specific
        purposes. If you guys think this is a bad law, you could find
        them not guilty and say, you know, I don’t think this is a
        good law.

              So next time you give $20,000 to the real estate agent
        to buy a house, and he says, I’m sorry, I can’t get this house
        for you, he gets to keep[] it. Doesn’t have to give it back.
        Oh, sue me. I’m bankrupt. Good luck.”

     3. “These guys are crooks in suits, ladies and gentlemen, in
        suits; not wearing a bandana over their face, suits and pencils
        and papers and computers and lawyers and accountants and
        lawyers.”

N.T., 1/10/2013, at 203, 213-214, 218.

     We are guided by the following:

     We review the trial court’s decision to deny a mistrial for an
     abuse of discretion. A mistrial is necessary only when the
     incident upon which the motion is based is of such a nature that
     its unavoidable effect is to deprive the defendant of a fair trial by
     preventing the jury from weighing and rendering a true verdict.
     A mistrial is inappropriate where cautionary instructions are
     sufficient to overcome any potential prejudice.

Commonwealth v. Bedford, 50 A.3d 707, 712-713 (Pa. Super. 2012)

(citations and internal quotation marks omitted), appeal denied, 57 A.3d 65

(Pa. 2012).

     Moreover,

                                    - 29 -
J-A17013-15


      [t]he legal principles relevant to a claim of prosecutorial
      misconduct are well established.

            Comments by a prosecutor constitute reversible
            error only where their unavoidable effect is to
            prejudice the jury, forming in [the jurors’] minds a
            fixed bias and hostility toward the defendant such
            that they could not weigh the evidence objectively
            and render a fair verdict.

      Commonwealth v. Hutchinson, 611 Pa. 280, 25 A.3d 277,
      307 (Pa. 2011) (citation omitted).

      While it is improper for a prosecutor to offer any personal
      opinion as to the guilt of the defendant or the credibility of the
      witnesses, it is entirely proper for the prosecutor to summarize
      the evidence presented, to offer reasonable deductions and
      inferences from the evidence, and to argue that the evidence
      establishes the defendant’s guilt. Id. at 306-07; Chamberlain,
      supra at 408. In addition, the prosecutor must be allowed to
      respond to defense counsel’s arguments, and any challenged
      statement must be viewed not in isolation, but in the context in
      which it was offered.       Hutchinson, supra at 307. “[The]
      prosecutor must be free to present his or her arguments with
      logical force and vigor,” and comments representing mere
      oratorical flair are not objectionable. Id. at 306-07 (citation
      omitted).

Commonwealth v. Thomas, 54 A.3d 332, 337-338 (Pa. 2012), cert.

denied, 134 S. Ct. 173 (U.S. 2013).

      Here, the record reveals the following. At the end of the prosecutor’s

closing argument, counsel for McLaine objected to the statements at issue.

N.T., 1/10/2013, at 223. In response to the first statement regarding the

“Ponzi scheme,” the court imparted a cautionary instruction to the jury.

N.T., 1/11/2013, at 3, 8. Specifically, the court stated:

           [T]here was a reference to the overall behavior of the
      Defendant as constituting a Ponzi Scheme. You’ve heard that

                                    - 30 -
J-A17013-15


       reference there. That is sort of a buzz word, but this case does
       not involve a Ponzi Scheme. That term is used to describe a
       fraudulent investment scheme where later investors generated
       artificially high dividends and higher dividends than the other
       investors.

              So the District Attorney used that term in a slang context,
       but I don’t want you to gravitate to the belief that this behavior
       is alleged in any way to be a Ponzi Scheme.

Id. at 8.

       With respect to the second statement regarding the prosecutor’s

personal opinion, the court did not find “any support that he interjected his

personal opinion in an improper way in his closing.” Id. at 3. Lastly, with

regard to the “crooks in suits” comment, the court determined it be a

“slang,” noting, “These Defendants are charged with thefts, and he’s made it

quite clear, the prosecution has made it clear, these are thefts. And he went

to some length to define the various types of thefts in this matter … So I

intend to tell the jury that the use of slang is -- it's not improperly

inflammatory[.]” Id. at 4.

       We are inclined to agree with the court’s determinations. With respect

to the cautionary instruction, the “law presumes that the jury will follow the

instructions of the court.”   Commonwealth v. Miller, 819 A.2d 504, 513

(Pa.   2002),   cert.   denied,   540    U.S.    827   (2003).   Moreover,   the

“Commonwealth is entitled to comment during closing arguments on matters

that might otherwise be objectionable or even outright misconduct, where

such comments constitute fair response to matters raised by the defense, or


                                        - 31 -
J-A17013-15


where they are merely responsive to actual evidence admitted during a

trial.”    Commonwealth v. Culver, 51 A.3d 866, 876 (Pa. Super. 2012).

Viewing the prosecutor’s comments in context, they were in response to

matters raised by the defense as to whether the defendants actually

committed a theft. Therefore, we conclude the prosecutor’s remarks during

closing arguments did not so prejudice the jury that they could not weigh

the evidence objectively.       Accordingly, we find the court did not abuse its

discretion in denying McLaine’s motion for a mistrial, and his fourth

argument fails. See Hutchinson, 25 A.3d at 307.

          In his penultimate issue, McLaine argues the trial court failed to

suppress his July 26, 2011, civil deposition testimony because the Solicitor

of Bethlehem Township, John Harrison, who conducted the deposition, was

acting in concert with the prosecuting attorney and no Miranda warnings

were provided. McLaine’s Brief at 47. McLaine notes that pursuant to the

Fifth Amendment of the United States Constitution, no person “shall be

compelled in any criminal case to be a witness against himself,” 14 and that

this privilege applies at all stages of a criminal proceeding. Id. He states he

“was compelled to make statements at a civil deposition at a time when

criminal prosecution was contemplated by the District Attorney and the

Solicitor deposing [McLaine] and when [McLaine] had no idea that such

____________________________________________


14
     U.S. CONST. AMEND. V.



                                          - 32 -
J-A17013-15


prosecution was pending.” Id. Moreover, he alleges he “was not warned of

his right against self-incrimination; therefore, his statements should have

been suppressed.” Id.

      When reviewing an order denying a pre-trial motion to suppress

evidence, we are guided by the following:

      We are limited to determining whether the factual findings are
      supported by the record and whether the legal conclusions
      drawn from those facts are correct. We may consider the
      evidence of the witnesses offered by the prosecution, as verdict
      winner, and only so much of the defense evidence that remains
      uncontradicted as a whole. We are bound by facts supported by
      the record and may reverse only if the legal conclusions reached
      by the court below were erroneous.

Borovichka, 18 A.3d at 1248-1249. Additionally,

      [a]ssuming that there is support in the record for the
      suppression court’s factual findings -- and there is no dispute
      here on the governing facts -- we are bound by those facts and
      we may reverse only if the legal conclusions drawn from those
      facts are in error. If there is sufficient evidence of record to
      support the suppression court’s ruling and the court has not
      misapplied the law, we will not substitute our credibility
      determinations for those of the suppression court judge.
      However, if the court has misapplied the law, we must reverse
      that court’s determination.

Commonwealth v. Johnson, 86 A.3d 182, 187 (Pa. 2014) (citations

omitted).

      Turing to one’s right against self-incrimination, we are guided by the

following:

      The Fifth Amendment provides “no person ... shall be compelled
      in any criminal case to be a witness against himself[.]” U.S.
      Const. amend. V. This prohibition not only permits an individual
      to refuse to testify against himself when he is a defendant but

                                   - 33 -
J-A17013-15


     also “‘privileges him not to answer official questions put to him
     in any other proceeding, civil or criminal, formal or informal,
     where the answers might incriminate him in future criminal
     proceedings.’” [Minnesota v. Murphy, 465 U.S. 420, 426
     (1984)] (quoting Lefkowitz v. Turley, 414 U.S. 70, 77, 94 S.
     Ct. 316, 38 L. Ed. 2d 274 (1973)). The Fifth Amendment
     privilege against self-incrimination is generally not self-
     executing, and ordinarily an individual must assert the privilege
     for subsequent statements to be considered “compelled” within
     the meaning of the Fifth Amendment.            Murphy, at 427;
     [Commonwealth v. Knoble, 42 A.3d 976, 979 (Pa. 2012)].
     However, the Fifth Amendment is self-executing where an
     individual is subject to custodial interrogation without being
     given Miranda warnings. Murphy, at 429-30; Miranda, at
     467-69.

Commonwealth v. Cooley, 118 A.3d 370, 375-376 (Pa. 2015) (footnotes

omitted).

     By way of background, on December 19, 2012, McLaine filed a motion

to suppress, stating: “On July 26, 2011, [McLaine] was deposed on a purely

civil matter by Bethlehem Township Solicitor John Harrison in the matter of

Bethlehem Township v. Municipal Energy Managers, docketed at 10 CV

4171.” McLaine’s Supplemental Omnibus Pretrial Motion, 12/19/2012, at 1.

Furthermore, he alleged that prior to this deposition, Harrison met with the

District Attorney in the present matter and McLaine believed “that at this

meeting, [the prosecutor] and Harrison discussed the civil case against

Municipal Energy Managers as it related to a contemplated criminal

prosecution against [McLaine].” Id. at 2. Additionally, he averred that after

he was deposed and made inculpatory statements, those transcripts were

provided to the prosecutor for use in the present criminal matter. Id. at 2.


                                    - 34 -
J-A17013-15


     At the January 4, 2013, pretrial hearing, the prosecutor responded to

McLaine’s argument, stating:

          Your Honor, Exhibit 2 is a letter dated June 2nd, 2011.
     And the letter is from the lawyer Patrick Casey. In this case the
     defendant is alleging that -- the defendant is alleging that at the
     time he went for depositions in July of 2011, as he says here,
     that he was not informed of the contemplated criminal
     prosecution. That’s absolutely untrue.

             It’s untrue because well before July of 2011, when these
     depositions were taken, I personally had spoken to their civil
     trial lawyer from MEM, Mr. Shoemaker. Mr. Shoemaker advised
     me that he was not a criminal lawyer. I told Mr. Shoemaker that
     we were looking into this matter. This is back in March of 2011,
     months before this deposition in July.

           I told him that we were preliminarily looking into the
     matter. And I wanted to talk to Mr. Shoemaker, who was the
     counsel of record in the civil case. Mr. Shoemaker advised I do
     not do criminal work, but I’ll have two lawyers get in touch with
     you.

                                      …

     So what happened, Judge, is after the initial contact was made
     by my office to Attorney Shoemaker, who is a civil lawyer for
     MEM, he referred us to Mr. Cognetti and Mr. Casey.

            As you can see from the letter he alluded to, thank you for
     giving us your time on Thursday, June 2nd, to discuss the
     issues. Cognetti representing -- Sal Cognetti representing Mr.
     McLaine and Mr. Casey representing Mr. Kearns, as set forth in
     this letter, met with me and we were informed they were -- and
     they were informed that our office was looking into this case.

            So for them to claim in this petition there was no evidence
     of any contemplated criminal matter pending, when they went in
     July, I would point out that Sal Cognetti was the lawyer who sat
     with his client at the deposition. Mr. Cognetti, who met with me
     and knew that the District Attorney was looking into this matter,
     he is the lawyer at the deposition sitting next to his client giving


                                    - 35 -
J-A17013-15


     the deposition. He knew in July of 2011. He met with me, here’s
     the letter.

           Mr. Casey acknowledged that he had met with me already.

N.T., 1/4/2013, at 27-29.

     Furthermore, at the pre-trial hearing, McLaine admitted on cross-

examination that: (1) his previous attorney, Shoemaker, had told him that

the prosecutor had been in contact with the attorney; (2) he had discussion

with his other prior counsel, Cognetti, regarding the matter; and (3) when

he was deposed in July of 2011, he was aware the District Attorney’s Office

was investigating the matter. Id. at 60-61. Nevertheless, McLaine testified

he was not under the impression that criminal charges would be forthcoming

but “that if we could solve the problem, in other words convert Bethlehem

Township, there would be no filings.” Id. at 62-63.

     Based on the evidence, the court found the following:

            The Defendants’ Motion to Suppress all statements made
     during their depositions in July of 2011, on the ground that
     Bethlehem Township Solicitor John Harrison was acting as an
     agent of the Commonwealth in conducting the depositions, is
     DENIED. The Court finds insufficient evidence of bad faith on
     the part of the Commonwealth to justify this extreme remedy.
     See U.S. v. Rand, 308 F. Supp. 1231 (D.C. Ohio 1970).
     Specifically, the Court finds that: (a) the Defendants had actual
     knowledge of the Commonwealth’s potential interest in initiating
     a criminal action; and (b) the Defendants failed to produce
     sufficient evidence of collaboration between the District Attorney
     and Attorney Harrison prior to the depositions.

Order, 1/7/2013, at 2 (emphasis in original).




                                   - 36 -
J-A17013-15


       We agree with the court’s findings as the record supports its

conclusion. The prosecutor had informed McLaine’s attorney prior to the civil

deposition date that there was potential for a criminal investigation.

Moreover, McLaine, himself, admitted that he was aware of the possible

criminal matter.        Additionally, as noted above, the Fifth Amendment

privilege is generally not self-executing and therefore, McLaine would have

had to invoke it. See Cooley, supra. Lastly, McLaine did not present any

evidence, besides mere allegations, that the prosecutor acted in bad faith or

collaborated with Harrison prior to the deposition.15       Accordingly, this

argument is without merit.


____________________________________________


15
   We note McLaine relies on a federal district court case, United States v.
Guerrina, 112 F. Supp. 126 (E.D. Pa. 1953), to support his argument. In
Guerrina, the defendant was cooperating with an Internal Revenue
employee to examine files for the purpose of an audit. That employee
brought another individual, whose identity was not made known to the
defendant, but who subsequently turned out be a special agent for the
Intelligence Unit of the Internal Revenue Bureau. “The special agent was
there in connection with an investigation of the defendant for possible
criminal action for filing false and fraudulent returns, which fact was never
made known to the defendant during the course of the examination.” Id. at
128. In granting the motion to suppress, the federal district court stated:

       To permit evidence to be obtained against a defendant by the
       means here employed (however innocently it may have been
       done in this case) would be to encourage overzealous and less
       scrupulous officers and agents of law enforcement agencies to
       chip away rights guaranteed by the Constitution to defendants
       by trick and artifice, to do what could not be done in court
       proceedings, i.e., compel a defendant to testify against himself.

(Footnote Continued Next Page)


                                          - 37 -
J-A17013-15


      Lastly, McLaine contends the court imposed an illegal sentence.                He

points out that the maximum penalty for theft by failure to make required

disposition   of   funds,     a   third-degree      misdemeanor,   is   one   year   of

incarceration, and his sentence is six to 12 months’ plus one year of

consecutive probation. McLaine’s Brief at 21. He states “the aggregate two-

year sentence exceeds the one-year maximum prescribed by statute.” Id.

      Our standard of review is as follows.

      A challenge to the legality of a sentence may be raised as a
      matter of right, is not subject to waiver, and may be entertained
      as long as the reviewing court has jurisdiction. If no statutory
      authorization exists for a particular sentence, that sentence is
      illegal and subject to correction. An illegal sentence must be
      vacated. We can raise and review an illegal sentence sua
      sponte.    When we address the legality of a sentence, our

                       _______________________
(Footnote Continued)

Id. at 130. We find Guerrina distinguishable from the present matter
because, as stated above, McLaine was aware prior to the deposition
about the prosecutor’s investigation and he did not establish the prosecutor
acted in collaboration with Harrison in conducting the civil deposition.

      Moreover, McLaine’s reliance on United States v. Rand, 308 F. Supp.
1231 (N.D. Ohio 1970), is misplaced. In Rand, the defendants’ indictment
followed a civil action brought by the Food and Drug Administration (FDA)
against them. One of the defendants, the president of the company,
asserted his Fifth Amendment right against self-incrimination was violated
because he cooperated with the government’s initial investigation and
subsequently took the stand in his defense based upon the promise of
immunity. The court determined that while the FDA proceeding was not for
the purpose of evidence-gathering, the government was improperly engaged
in using a parallel proceeding for criminal prosecution. The court found
suppression was the appropriate relief because the United States attorney
and the civil court allegedly told defense counsel that no criminal prosecution
would ensue, and defendants were entitled to rely upon that promise. See
Rand, supra. Here, McLaine received no promise of immunity.



                                           - 38 -
J-A17013-15


       standard of review is plenary and is limited to determining
       whether the trial court erred as a matter of law.

Borovichka, 18 A.3d at 1254 n.8 (internal citations and quotation marks

omitted).

       As noted above, McLaine’s theft crime was originally graded as a third-

degree felony but on June 4, 2013, the court re-sentenced McLaine, grading

it as a third-degree misdemeanor, and ordered him to serve a term of six to

12 months’ incarceration, plus 60 months of probation.      Subsequently, on

July 31, 2013, the trial court entered an order, modifying the sentence to a

consecutive period of probation of 12 months rather than 60 months. The

remainder of the sentence was not changed.16

       “A crime is a misdemeanor of the third degree if it is so designated in

this title or if a person convicted thereof may be sentenced to a term of

imprisonment, the maximum of which is not more than one year.”             18

Pa.C.S. § 106(b)(8).           Here, McLaine’s 12-month probationary period

exceeded the one-year limit. See Commonwealth v. Lee, 947 A.2d 199

(Pa. Super. 2008) (finding the length of the four-year sentence was illegal,

in that, although the offense was graded as a first degree misdemeanor, 18

Pa.C.S. § 5511(a)(2.1)(ii) provided for a maximum term of imprisonment of


____________________________________________


16
   We note this panel affirmed the grading of McLaine’s offense as a third-
degree misdemeanor in the disposition of the Commonwealth’s appeal at
Docket No. 1685 EDA 2013.



                                          - 39 -
J-A17013-15


two years), appeal denied, 981 A.2d 218 (Pa. 2009).17 Accordingly, we are

constrained to vacate the judgment of sentence and remand this matter for

re-sentencing as to the length of the probationary period.

       Judgment of sentence vacated.               Case remanded for resentencing.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2015




____________________________________________


17
    The trial court deferred to this Court on the issue.           See Trial Court
Opinion, 6/2/2014, at 34.



                                          - 40 -